                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


RUSSELL CORBIN                                                                   PLAINTIFF


v.                              Case No: 4:20-cv-01136-LPR


BILL GILKY                                                                     DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Russell Corbin’s Complaint is DISMISSED without prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment

dismissing this action would not be taken in good faith.


       IT IS SO ADJUDGED this 28th day of May 2021.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
